CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 1 of 72




                    EXHIBIT L
                     Filed Under Seal
  CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 2 of 72



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



In re EpiPen ERISA Litigation                  Case No. 0:17-1884-PAM-HB




  OBJECTIONS AND RESPONSES OF DEFENDANTS EXPRESS SCRIPTS
  HOLDING COMPANY, EXPRESS SCRIPTS, INC., AND MEDCO HEALTH
   SOLUTIONS, INC., TO PLAINTIFFS’ FIRST SET OF REQUESTS FOR
                          PRODUCTION
    CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 3 of 72



       In accordance with Federal Rules of Civil Procedure 26 and 34, Defendants Express

Scripts Holding Company (“ESHC”), Express Scripts, Inc. (“ESI”), and Medco Health

Solutions, Inc. (“Medco”) (collectively for these discovery responses, “Express Scripts”)

hereby object and respond to Plaintiffs’ First Set of Requests for Production.

                                Objections to Definitions

       “Defendant,” “You,” and “Your”: Express Scripts objects to the definitions of

“Defendant”, “You”, and “Your” as vague, ambiguous, irrelevant, unduly burdensome, and

disproportionate to the needs of the case. Express Scripts construes “Defendant,” “You,”

and “Your” to refer only to ESHC, ESI, and Medco.

       “EAI Device”: Express Scripts objects to the definition of “EAI Device” as vague,

ambiguous, irrelevant, unduly burdensome, and disproportionate to the needs of the case.

Express Scripts construes “EAI Device” to refer to Adrenaclick (formerly known as

Twinject), the Adrenaclick authorized generic, Auvi-Q (formerly known as e-Cue), EpiPen,

EpiPen Jr., and the EpiPen authorized generic.

       “Exclusive Coverage”: Express Scripts objects to the definition of “Exclusive

Coverage” as vague, ambiguous, irrelevant, unduly burdensome, and disproportionate to

the needs of the case.     Express Scripts construes “Exclusive Coverage” to refer to

“Exclusive” for purposes of “Formulary Positioning,” and to have the same meaning as in

Express Scripts’ contracts relevant to this case, as reflected, for example, in ESI’s 2016

commercial rebate agreement with Mylan (ES_000000018).

       “Formulary Committee”: Express Scripts objects to the definition of “Formulary

Committee” as vague, ambiguous, irrelevant, unduly burdensome, disproportionate to the


                                             1
    CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 4 of 72



needs of the case. Express Scripts construes “Formulary Committee” to refer to the

committees involved in formulary development at Express Scripts—the National

Pharmacy & Therapeutics Committee (“P&T Committee”), the Therapeutic Assessment

Committee (“TAC”), and the Value Assessment Committee (“VAC”)—as described in the

White Paper on Formulary Development at Express Scripts, ES_000000157–

ES_000000161 (“White Paper”).

      “Formulary”: Express Scripts objects to the definition of “Formulary” as vague,

ambiguous, irrelevant, unduly burdensome, and disproportionate to the needs of the case.

Express Scripts construes “Formulary” to have the same meaning as in Express Scripts’

contracts relevant to this case, as reflected, for example, in ESI’s 2016 commercial rebate

agreement with Mylan (ES_000000002).

     “Formulary Status”: Express Scripts objects to the definition of “Formulary Status”

as vague, ambiguous, irrelevant, unduly burdensome, and disproportionate to the needs of

the case. Express Scripts construes “Formulary Status” to have the same meaning as in

Express Scripts’ contracts relevant to this case, as reflected, for example, in ESI’s 2016

commercial rebate agreement with Mylan (ES_000000004).

      “Inquiry” and “Inquiries”: Express Scripts objects to the definition of “Inquiry”

and “Inquiries” as vague, ambiguous, irrelevant, unduly burdensome, and disproportionate

to the needs of the case. Express Scripts construes these terms to cover a proceeding,

investigational complaint subpoena, or formal request for documents, information, or

testimony directed to or against Express Scripts that was initiated or conducted by a




                                            2
    CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 5 of 72



governmental entity concerning both Manufacturer Payments connected to EAI Devices

and ERISA.

       “Manufacturer Payment”: Express Scripts objects to the definition of

“Manufacturer Payment” as vague, ambiguous, irrelevant, unduly burdensome, and

disproportionate to the needs of the case.      Express Scripts construes “Manufacturer

Payment” to refer to any monies (such as rebates and administrative fees) that Express

Scripts receives from EAI Device Manufacturers in connection with EAI Devices.

       “Mylan”: Express Scripts objects to the definition of “Mylan” as vague, ambiguous,

irrelevant, unduly burdensome, and disproportionate to the needs of the case. Express

Scripts construes “Mylan” to refer to Mylan, N.V., Mylan Inc., Mylan Specialty, L.P., Dey,

L.P., and Dey Pharma L.P.

       “PBM” and “Pharmacy Benefit Manager”: Express Scripts objects to the

definitions of “PBM” and “Pharmacy Benefit Manager” as vague, ambiguous, irrelevant,

unduly burdensome, and disproportionate to the needs of the case. Express Scripts

construes these terms to refer to entities, such as ESI and Medco, that provide pharmacy

benefit management services to third-party clients.

       “Plan”: Express Scripts objects to the definition of “Plan” as vague, ambiguous,

irrelevant, unduly burdensome, and disproportionate to the needs of the case. Express

Scripts construes “Plan” to have the same meaning as in Express Scripts’ contracts relevant

to this case, as reflected, for example, in ESI’s 2016 commercial rebate agreement with

Mylan (ES_000000002–000000003).




                                            3
    CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 6 of 72



       “Savings Coupon”: Express Scripts objects to the definition of “Savings Coupon”

as vague, ambiguous, irrelevant, unduly burdensome, and disproportionate to the needs of

the case.

       “Self-Insured Employer”: Express Scripts objects to the definition of “Self-Insured

Employer” as vague, ambiguous, irrelevant, unduly burdensome, and disproportionate to

the needs of the case.

       “Third-Party Payor”: Express Scripts objects to the definition of “Third-Party

Payor” as vague, ambiguous, irrelevant, unduly burdensome, and disproportionate to the

needs of the case.

                          Objections to Relevant Time Period

       Express Scripts objects to the definition of “Relevant Time Period” as “January 1,

2007 to the present.” Such a lengthy timeframe seeks information that is irrelevant, unduly

burdensome to provide, and disproportionate to the needs of the case. In Plaintiffs’

Consolidated Class Action Complaint, ECF 196 (“Complaint”), all of the named plaintiffs’

claims—and, in particular, the claims of Leah Weaver, the only named plaintiff with claims

against Express Scripts—concern EpiPen purchases from no earlier than April 2013 and

no later than May 2017. Complaint ¶¶ 11–29. To provide sufficient context, Express

Scripts will agree to a timeframe of January 1, 2013, through December 31, 2017.

       Furthermore, the conduct of Express Scripts that is complained about in the

Complaint is alleged to have occurred in or after 2013. E.g., Complaint ¶ 81 (“in 2014,

Express Scripts made its standard closed formulary an opt-out formulary”), ¶ 120 (“In 2014

and 2015, Express Scripts excluded Auvi-Q from its standard formulary, while EpiPen


                                            4
    CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 7 of 72



remained. . . . Express Scripts excluded Auvi-Q again in 2017 and made EpiPen the

preferred auto-injector.”). For similar reasons, the Court in the MDL Action held that

Express Scripts need not produce documents predating 2013 in response to a subpoena

served by class plaintiffs in that MDL Action (who were represented by many of the same

class counsel as in this Action). See In re EpiPen (Epinephrine Injection, USP) Marketing,

Sales Practices & Antitrust Litigation, 2018 WL 3240981, at *2 (D. Kan. July 3, 2018)

(“Neither the allegations of Plaintiffs’ consolidated amended complaint nor Plaintiffs’

arguments in this motion support a compelling basis for Express Scripts to produce

documents in response to the subpoena that predate 2013.”). Accordingly, Express Scripts

construes the Relevant Time Period as January 1, 2013, through December 31, 2017.

                               Objections to Instructions

      Express Scripts objects to each of Plaintiffs’ Instructions to the extent they purport

to alter Express Scripts’ obligations from what is required by the Federal Rules of Civil

Procedure, the orders of this Court (including the Protective Order, ECF 249), and the

agreements between the parties (including the agreed-upon portions of the electronic

discovery protocol). Express Scripts will respond to these discovery requests in accordance

with the applicable rules, orders, and agreements.

                Objections and Responses to Requests for Production

Request for Production No. 1

       Produce all “contracts or agreements between Mylan and any PBM Defendant
relating to the EpiPen or epinephrine drugs or devices” including all exhibits and addenda.




                                            5
    CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 8 of 72



Objections and Responses to Request for Production No. 1

      As Plaintiffs note in their discovery requests, they previously submitted this Request

by letter dated February 8, 2018, and Express Scripts previously objected and responded

to this Request on March 12, 2018, and in follow-up correspondence dated June 22, 2018.

Furthermore, this Request is duplicative of Request No. 8

. Accordingly, Express Scripts responds to this Request by referring back to its prior

objections and responses and to its objections and responses to Request No. 8.

Request for Production No. 2

        Produce all Documents You produced in the MDL Action or in connection with any
litigation concerning Manufacturer Payments You Received from Mylan or any other EAI
Device Manufacturer concerning any EAI Device.

Objections and Responses to Request for Production No. 2

      Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

produced in the MDL Action. The MDL Action differs from this Action, and Express

Scripts produced materials in the MDL Action that are irrelevant to this Action, such as

documents about non-EAI Devices. Express Scripts will not produce in this Action

documents that were produced in the MDL Action that do not pertain to EAI Devices.

      Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking “all” documents produced in

connection with “any” litigation concerning Manufacturer Payments from EAI Device

Manufacturers concerning EAI Devices.




                                            6
    CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 9 of 72



       Express Scripts further objects that the phrase “produced . . . in connection with any

litigation” is vague and ambiguous.      Express Scripts construes this phrase to mean

“produced in any lawsuits.”

       Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking materials about Manufacturer

Payments made as a result of utilization by persons outside the class definition proposed

in the Complaint (e.g., persons not in ERISA plans, persons in copayment plans, and

persons who purchased EAI Devices other than EpiPen).

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose (such as confidential contracts between ESI

and its clients) or information about third parties whose privacy interests are protected by

federal or state law.

       Response. Subject to these objections, Express Scripts will produce documents

produced in the MDL Action, except (1) documents that do not pertain to EAI devices;

(2) documents outside the Relevant Time Period; and (3) confidential client contracts.

With respect to the issue of client contracts, Express Scripts refers to its objections and

responses to Request No. 19.

       Express Scripts further states that, aside from the MDL Action, it is not aware of

producing documents in any other litigation concerning Manufacturer Payments received


                                             7
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 10 of 72



from EAI Device Manufacturers concerning any EAI Device during 2013–2017.

Accordingly, it is not aware of any documents in its possession that are responsive to that

part of this Request.

Request for Production No. 3

      Produce all Documents You produced or otherwise made available to any
governmental entity or third parties in connection with any Inquiry.

Objections and Responses to Request for Production No. 3

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

produced or otherwise made available in connection with any “Inquiry.” As explained

above, Express Scripts construes “Inquiry” to refer to a proceeding, investigational

complaint subpoena, or formal request for documents, information, or testimony directed

to or against Express Scripts that was initiated or conducted by a governmental entity

concerning both Manufacturer Payments connected to EAI Devices and ERISA. Express

Scripts will limit its response to this Request accordingly.

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.




                                              8
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 11 of 72



       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts states that it is not aware of

any proceeding, investigational complaint subpoena, or formal request for documents,

information, or testimony directed to or against Express Scripts that was initiated or

conducted by a governmental entity concerning both Manufacturer Payments connected to

EAI Devices and ERISA during the Relevant Time Period. Accordingly, it is not aware of

any documents in its possession that are responsive to this Request.

Request for Production No. 4

        Produce all Documents concerning subpoenas or requests for Documents or
information, whether formal or informal, in connection with any Inquiry, including without
limitation:

       a) All subpoena or requests for Documents or information;

       b) All responses to any subpoena or request for Documents or information; and

      c) All Communications concerning subpoenas or requests for Documents or
information.

Objections and Responses to Request for Production No. 4

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

concerning subpoenas or requests for Documents or information in connection with any

Inquiry. As explained above, Express Scripts construes “Inquiry” to refer to a proceeding,



                                              9
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 12 of 72



investigational complaint subpoena, or formal request for documents, information, or

testimony directed to or against Express Scripts that was initiated or conducted by a

governmental entity concerning both Manufacturer Payments connected to EAI Devices

and ERISA. Express Scripts will limit its response to this Request accordingly.

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts states that it is not aware of

any proceeding, investigational complaint subpoena, or formal request for documents,

information, or testimony directed to or against Express Scripts that was initiated or

conducted by a governmental entity concerning both Manufacturer Payments connected to

EAI Devices and ERISA during the Relevant Time Period. Accordingly, it is not aware of

any documents in its possession that are responsive to this Request.




                                             10
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 13 of 72



Request for Production No. 5

      Produce all Documents, including Communications, that You received from any
governmental entity or third parties in connection with any Inquiry, including any report of
information obtained, or conclusions reached, by such Inquiry.

Objections and Responses to Request for Production No. 5

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

received from any governmental entity or third parties in connection with any Inquiry. As

explained above, Express Scripts construes “Inquiry” to refer to a proceeding,

investigational complaint subpoena, or formal request for documents, information, or

testimony directed to or against Express Scripts that was initiated or conducted by a

governmental entity concerning both Manufacturer Payments connected to EAI Devices

and ERISA. Express Scripts will limit its response to this Request accordingly.

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.


                                             11
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 14 of 72



      Response. Subject to these objections, Express Scripts states that it is not aware of

any proceeding, investigational complaint subpoena, or formal request for documents,

information, or testimony directed to or against Express Scripts that was initiated or

conducted by a governmental entity concerning both Manufacturer Payments connected to

EAI Devices and ERISA during the Relevant Time Period. Accordingly, it is not aware of

any documents in its possession that are responsive to this Request.

Request for Production No. 6

      Produce all transcripts from depositions taken of You or your current or former
employees in the MDL Action or in connection with any litigation concerning
Manufacturer Payments You Received from Mylan or any other EAI Device Manufacturer.

Objections and Responses to Request for Production No. 6

      Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” transcripts from

depositions taken of Express Scripts employees in connection with “any” litigation

concerning Manufacturer Payments from EAI Device Manufacturers.

      Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking materials concerning payments

from EAI Device Manufacturers, even if they are not connected to EAI Devices (e.g.,

rebates from Sanofi for utilization of drugs other than Auvi-Q). As explained above,

Express Scripts construes “Manufacturer Payments” to refer to any monies (such as rebates

and administrative fees) that Express Scripts receives from EAI Device Manufacturers in

connection with EAI Devices. Express Scripts will limit its response to this Request

accordingly.


                                            12
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 15 of 72



       Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking materials about Manufacturer

Payments made as a result of utilization by persons outside the class definition proposed

in the Complaint (e.g., persons not in ERISA plans, persons in copayment plans, and

persons who purchased EAI Devices other than EpiPen).

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks transcripts containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Express Scripts further objects to this Request for seeking confidential transcripts

protected from disclosure by a protective order in another case. Express Scripts will not

produce any confidential transcripts in violation of another court’s protective order.

       Response. Express Scripts responds that one responsive deposition has been taken

in the MDL Action and the transcript of that deposition has been designated highly

confidential under the operative protective order in the MDL Action, which prohibits

Express Scripts from producing transcripts of the deposition in this case. Accordingly,

Express Scripts will not produce the transcripts of the one responsive deposition in the

MDL Action. Express Scripts is willing to meet and confer with Plaintiffs about this

Request if Plaintiffs desire.

       Express Scripts further states that, aside from the MDL Action, it is not aware of

any of its employees being deposed in any other litigation concerning Manufacturer

Payments received from EAI Device Manufacturers concerning any EAI Device during the


                                             13
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 16 of 72



Relevant Time Period. Accordingly, it is not aware of any documents in its possession that

are responsive to that part of this Request.

Request for Production No. 7

      Produce all transcripts from testimony, statements, or depositions taken of You or
your current or former employees as part of any government investigation relating to
Manufacturer Payments You Received from Mylan or any other EAI Device Manufacturer.

Objections and Responses to Request for Production No. 7

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” transcripts from

testimony, statements, or depositions taken of Express Scripts employees as part of “any”

government investigation relating to Manufacturer Payments from EAI Device

Manufacturers.    As with the term “Inquiry,” Express Scripts construes the phrase

“government investigation relating to Manufacturer Payments You Received from Mylan

or any other EAI Device Manufacturer” to refer to a proceeding, investigational complaint

subpoena, or formal request for documents, information, or testimony directed to or against

Express Scripts that was initiated or conducted by a governmental entity concerning both

Manufacturer Payments connected to EAI Devices and ERISA. Express Scripts will limit

its response to this Request accordingly.

       Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking materials concerning payments

from EAI Device Manufacturers, even if they are not connected to EAI Devices (e.g.,

rebates from Sanofi for utilization of drugs other than Auvi-Q). As explained above,

Express Scripts construes “Manufacturer Payments” to refer to any monies (such as rebates


                                               14
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 17 of 72



and administrative fees) that Express Scripts receives from EAI Device Manufacturers in

connection with EAI Devices. Express Scripts will limit its response to this Request

accordingly.

       Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking materials about Manufacturer

Payments made as a result of utilization by persons outside the class definition proposed

in the Complaint (e.g., persons not in ERISA plans, persons in copayment plans, and

persons who purchased EAI Devices other than EpiPen).

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts states that it is not aware of

any proceeding, investigational complaint subpoena, or formal request for documents,

information, or testimony directed to or against Express Scripts that was initiated or

conducted by a governmental entity concerning both Manufacturer Payments connected to


                                             15
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 18 of 72



EAI Devices and ERISA during the Relevant Time Period. Accordingly, it is not aware of

any documents in its possession that are responsive to this Request.

Request for Production No. 8

       Produce all Documents concerning actual or potential agreements between You and
any EAI Device Manufacturer, including, but not limited to, any executed or draft contracts,
agreements, understandings, term sheets, pricing grids, bid grids, and amendments to the
same, including, but not limited to, all agreements concerning Manufacturer Payments.

Objections and Responses to Request for Production No. 8

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

concerning actual or potential agreements between Express Scripts and any EAI Device

Manufacturer. Express Scripts will not produce documents concerning agreements that do

not pertain to EAI Devices. Express Scripts will also produce only those responsive

documents that it locates after a reasonable, good-faith search.

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual




                                             16
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 19 of 72



obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts will produce non-privileged

and non-protected documents that (1) concern actual or potential agreements with an EAI

Device Manufacturer that pertain to an EAI Device; (2) are dated between January 1, 2013,

and December 31, 2017; and (3) are located after a reasonable, good-faith search.

Request for Production No. 9

        Produce all Documents concerning Manufacturer Payments, including without
limitation:

        a) Documents concerning the amounts of Manufacturer Payments You Received
(e.g., invoices, balance statements, spreadsheets, utilization reports, etc.);

       b) Documents describing the different types or forms of Manufacturer Payments
You Received (e.g., utilization rebates, administrative fees, formulary rebates, additional
rebates, price protection rebates, purchase order discounts, etc.);

       c) Documents concerning the purpose of, or rationale for, each type or form of
Manufacturer Payment that you Received, including any alternative proposals at issue in
the negotiation;

       d) Documents concerning how You or the EAI Device Manufacturer determine the
amount of each type or form of Manufacturer Payment, including with respect to any
alternative proposals at issue in the negotiations;

       e) Documents concerning Your negotiation or solicitation of Manufacturer
Payments from any EAI Device Manufacturer, including documents concerning the factors
you considered in proposing or accepting any proposed Manufacturer Payments and any
alternative proposals at issue in the negotiation;

       f) Documents concerning offers, bids, or proposals, whether formal or informal, by
any EAI Device Manufacturer regarding Manufacturer Payments, including any
alternatives of the same; and

       g) Documents concerning the negotiation, calculation, payment, or receipt of
Manufacturer Payments related in any way to the EpiPen or other EAI Devices, including,
but not limited to, Manufacturer Payments received as a result of or in conjunction with


                                             17
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 20 of 72



the Formulary Status of the EpiPen or other EAI Devices, including any alternative
proposals at issue in the negotiation.

Objections and Responses to Request for Production No. 9

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

concerning Manufacturer Payments. Express Scripts will produce only those responsive

documents that it locates after a reasonable, good-faith search.

       Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking materials concerning payments

from EAI Device Manufacturers, even if they are not connected to EAI Devices (e.g.,

rebates from Sanofi for utilization of drugs other than Auvi-Q). As explained above,

Express Scripts construes “Manufacturer Payments” to refer to any monies (such as rebates

and administrative fees) that Express Scripts receives from EAI Device Manufacturers in

connection with EAI Devices. Express Scripts will limit its response to this Request

accordingly.

       Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking materials about Manufacturer

Payments made as a result of utilization by persons outside the class definition proposed

in the Complaint (e.g., persons not in ERISA plans, persons in copayment plans, and

persons who purchased EAI Devices other than EpiPen).

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.



                                            18
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 21 of 72



       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts will produce non-privileged

and non-protected documents that (1) concern Manufacturer Payments that Express Scripts

receives from EAI Device Manufacturers in connection with EAI Devices for the Relevant

Time Period; and (2) are located after a reasonable, good-faith search.

Request for Production No. 10

      Produce all Documents concerning both EAI Devices and any Formulary, including
without limitation:

     a) Documents concerning the Formulary Status of any EAI Device on any
Formulary, including documents sufficient to show the Formulary Status, if any, of any
EAI Devices on any Formulary during the Relevant Time Period;

       b) Documents concerning Exclusive Coverage for EAI Devices;

     c) Documents that You or Your Formulary Committee considered in determining the
Formulary Status of any EAI Device on any Formulary;

      d) Documents concerning any factors or alternative proposals You or Your
Formulary Committee considered in determining the Formulary Status of any EAI Device
on any Formulary;




                                             19
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 22 of 72



     e) Communications by, with, between, or to Your Formulary Committee (or any
member thereof) regarding EAI Devices; and

      f) Communications by, with, between, or to any EAI Device Manufacturer regarding
any EAI Device’s Formulary Status on any Formulary.

Objections and Responses to Request for Production No. 10

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

concerning both EAI Devices and any Formulary. Express Scripts will produce only those

responsive documents that it locates after a reasonable, good-faith search.

       Express Scripts further objects that this Request is unduly burdensome and

disproportionate to the needs of the case in seeking “all” documents concerning the

Formulary Status of “any” EAI Device on “any” formulary. Express Scripts contracts with

thousands of clients, many of whom maintain their own customized formularies. It is

infeasible to search for, review, and produce every document concerning the formulary

status of every EAI Device on every formulary over a multi-year period. Accordingly, to

respond to sub-categories (a) and (b) of this Request, Express Scripts will produce claims

data sufficient to show the formulary status of paid claims processed by Express Scripts

for an EAI Device dispensed during the Relevant Time Period.

       Express Scripts further objects to the extent that this Request is unduly burdensome

and disproportionate to the needs of this case to the extent it seeks documents concerning

“any” formulary. To respond to sub-categories (c), (d), (e), or (f), Express Scripts will

produce documents concerning Express Scripts’ three standard formularies: the National

Preferred Formulary, the High Performance Formulary, and the Basic Formulary.


                                            20
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 23 of 72



       Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case insofar as it seeks communications by, with,

between, or to members of the P&T Committee, or any other documents that identify

members of the P&T Committee. As explained in the White Paper, “The Express Scripts’

National P&T Committee is a group of independent, actively practicing physicians and

pharmacists who are not employed by Express Scripts. The P&T Committee is tasked to

review medications from a purely clinical perspective. The Committee does not have

access to, nor does it consider, any information regarding Express Scripts’

rebates/negotiated discounts, or the net cost of the drug after application of all discounts.

The Committee does not use price, in any way, to make formulary placement decisions.”

ES_000000158 (emphasis in original). To ensure that the formulary-development process

is not tainted by improper lobbying by pharmaceutical companies or others with a vested

interest, the identities of the members of the P&T Committee are kept strictly confidential.

Indeed, even within Express Scripts, virtually no one is permitted to know the identities of

the P&T Committee members. As recognized by the Court in the MDL Action, the P&T

Committee is made up of “outside independent board members whose identity Express

Scripts keeps from virtually all of its employees” and “the identity of the external P & T

Committee members is not relevant on its face.” In re EpiPen (Epinephrine Injection, USP)

Marketing, Sales Practices & Antitrust Litigation, 2018 WL 3240981, at *3 n.18 (D. Kan.

July 3, 2018). Accordingly, Express Scripts will not produce any communications by, with,

between, or to members of the P&T Committee, and it will redact the identities of any P&T




                                             21
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 24 of 72



Committee members in any other responsive documents that it does produce (such as any

responsive P&T Committee meeting minutes).

       Objection—Timeframe.         As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts will produce non-privileged

and non-protected documents that (1) concern both EAI Devices and Express Scripts’

standard formularies; (2) are responsive to sub-categories (c), (d), (e), or (f) of this Request;

(3) are not communications by, with, between, or to members of the P&T Committee; (4)

are dated between January 1, 2013, and December 31, 2017; and (5) are located after a

reasonable, good-faith search. Additionally, to respond to sub-categories (a) and (b) of this

Request, Express Scripts will produce claims data sufficient to show the formulary status

of paid claims processed by Express Scripts for an EAI Device dispensed during the

Relevant Time Period.




                                               22
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 25 of 72



Request for Production No. 11

       Produce all Communications by, with, between, or to any government agency
regarding any EAI Device or Manufacturer Payments.

Objections and Responses to Request for Production No. 11

       Objection—Duplicative. Express Scripts objects to this Request as duplicative of

Request Nos. 3, 4, 5, and 7 insofar as it seeks communications related to Inquiries. Express

Scripts accordingly incorporates its objections and responses to those Requests.

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” communications

with any governmental entity regarding any EAI Device or Manufacturer Payments. Such

materials have no bearing on the ERISA claims and defenses at issue in this case.

       Express Scripts further objects that this Request is unduly burdensome and

disproportionate to the needs of the case in seeking materials concerning “any”

Manufacturer Payments, even if they are not connected to EAI Devices (e.g., rebates from

Sanofi for utilization of drugs other than Auvi-Q). As explained above, Express Scripts

construes “Manufacturer Payments” to refer to any monies (such as rebates and

administrative fees) that Express Scripts receives from EAI Device Manufacturers in

connection with EAI Devices. Express Scripts will limit its response to this Request

accordingly.

       Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking materials about Manufacturer

Payments made as a result of utilization by persons outside the class definition proposed



                                            23
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 26 of 72



in the Complaint (e.g., persons not in ERISA plans, persons in copayment plans, and

persons who purchased EAI Devices other than EpiPen).

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. For these reasons, Express Scripts will not respond to this Request

beyond its responses to Request Nos. 3, 4, 5, and 7, which it incorporates by reference.

Request for Production No. 12

       Produce all Documents, including Communications by, with, between, or to Mylan
regarding business plans, economic forecasts, strategy, or analysis concerning the
manufacture, marketing, sale, distribution, or pricing of any EAI Device, including, but not
limited to, EpiPen.

Objections and Responses to Request for Production No. 12

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents by,

with, between, or to Mylan regarding business plans, economic forecasts, strategy, or



                                             24
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 27 of 72



analysis concerning the manufacture, marketing, sale, distribution, or pricing of any EAI

Device. Express Scripts will produce only those responsive documents that it locates after

a reasonable, good-faith search.

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts will produce non-privileged

and non-protected documents that (1) are responsive to this Request; (2) are dated between

January 1, 2013, and December 31, 2017; and (3) are located after a reasonable, good-faith

search.

Request for Production No. 13

       Produce all Documents concerning potential or actual changes to the list price, WAC,
AWP, or other price or benchmark/reference price of any EAI Device, including without
limitation:

     a) All Documents addressing or analyzing future sales, revenues, costs, profits, and
Manufacturer Payments in connection with any such price changes;



                                             25
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 28 of 72



       b) All Documents concerning the reasons for any such price changes; and

       c) All Documents concerning any effect(s) of increases in the list price, WAC, AWP,
or other price of EpiPen on Plans, Third-Party Payers, or participants and beneficiaries of
Plans, regardless of participant/beneficiary cost-sharing structure or formula.

Objections and Responses to Request for Production No. 13

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

concerning potential or actual changes to the list price, WAC, AWP, or other price or

benchmark/reference price of any EAI Device. Express Scripts will produce only those

responsive documents that it locates after a reasonable, good-faith search.

       Express Scripts further objects to this Request to the extent that it seeks documents

concerning changes to the list price of EAI Devices. Such documents are more directly

and easily obtainable from EAI Device Manufacturers like Mylan and publicly-available

sources. In particular, Mylan sets the list price for EpiPen, and so documents concerning

the pricing of EpiPen should be obtained directly from Mylan.

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual


                                             26
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 29 of 72



obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts will produce non-privileged

and non-protected documents that (1) are responsive to this Request; (2) are dated between

January 1, 2013, and December 31, 2017; and (3) are located after a reasonable, good-faith

search.

Request for Production No. 14

       Produce all Documents concerning any relationship or connection between the list
price, WAC, AWP, or other price of any EAI Device and any Manufacturer Payments.

Objections and Responses to Request for Production No. 14

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

concerning any relationship or connection between the list price, WAC, AWP, or other price

of any EAI Device and any Manufacturer Payments. Express Scripts will produce only

those responsive documents that it locates after a reasonable, good-faith search.

       Express Scripts further objects that this Request is unduly burdensome and

disproportionate to the needs of the case in seeking materials concerning “any” EAI Device

and “any” Manufacturer Payments, even if they are not connected to EAI Devices (e.g.,

rebates from Sanofi for utilization of drugs other than Auvi-Q). As explained above,

Express Scripts construes “Manufacturer Payments” to refer to any monies (such as rebates

and administrative fees) that Express Scripts receives from EAI Device Manufacturers in




                                             27
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 30 of 72



connection with EAI Devices. Express Scripts will limit its response to this Request

accordingly.

       Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking materials about Manufacturer

Payments made as a result of utilization by persons outside the class definition proposed

in the Complaint (e.g., persons not in ERISA plans, persons in copayment plans, and

persons who purchased EAI Devices other than EpiPen).

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts will produce non-privileged

and non-protected documents that (1) are responsive to this Request; (2) concern

Manufacturer Payments that Express Scripts receives from EAI Device Manufacturers in

connection with EAI Devices; (3) are dated between January 1, 2013, and December 31,

2017; and (4) are located after a reasonable, good-faith search.


                                             28
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 31 of 72



Request for Production No. 15

       Produce all Documents concerning any relationship or connection between the list
price, WAC, AWP, or other price of any EAI Device and the Formulary Status of any EAI
Device(s).

Objections and Responses to Request for Production No. 15

      Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

concerning any relationship or connection between the list price, WAC, AWP, or other price

of any EAI Device and the Formulary Status of any EAI Device. Express Scripts will

produce only those responsive documents that it locates after a reasonable, good-faith

search.

      Express Scripts further objects that this Request is unduly burdensome and

disproportionate to the needs of the case in seeking “all” documents concerning the

Formulary Status of “any” EAI Device on any formulary. Express Scripts contracts with

thousands of clients, many of whom maintain their own customized formularies. It is

infeasible to search for, review, and produce every document concerning the formulary

status of every EAI Device on every formulary over a multi-year period. To respond to

this Request, Express Scripts will produce documents concerning Express Scripts’ three

standard formularies: the National Preferred Formulary, the High Performance Formulary,

and the Basic Formulary.

      Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.




                                           29
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 32 of 72



       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts will produce non-privileged

and non-protected documents that (1) are responsive to this Request; (2) are dated between

January 1, 2013, and December 31, 2017; (3) concern Express Scripts’ standard formularies;

and (4) are located after a reasonable, good-faith search.

Request for Production No. 16

      Produce all Communications by, with, between, or to Mylan referencing or
concerning any EAI Device other than EpiPen.

Objections and Responses to Request for Production No. 16

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” communications

by, with, between, or to Mylan referencing or concerning any EAI Device other than

EpiPen. Express Scripts will produce only those responsive documents that it locates after

a reasonable, good-faith search.




                                             30
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 33 of 72



       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts will produce non-privileged

and non-protected documents that (1) are responsive to this Request; (2) are dated between

January 1, 2013, and December 31, 2017; and (3) are located after a reasonable, good-faith

search.

Request for Production No. 17

       Produce all Documents that You provided to any Plan, Plan administrator, or Third-
Party Payer regarding the Formulary Status of any EAI Device on any Formulary.

Objections and Responses to Request for Production No. 17

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

provided to any Plan, Plan administrator, or Third-Party Payer regarding the Formulary




                                             31
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 34 of 72



Status of any EAI Device on any Formulary. Express Scripts will produce only those

responsive documents that it locates after a reasonable, good-faith search.

       Express Scripts further objects to the extent that this Request is unduly burdensome

and disproportionate to the needs of this case to the extent it seeks documents concerning

the formulary status of “any” EAI Device on “any” formulary. It is neither feasible nor

proportionate to the needs of the case for Express Scripts to search for, review, and produce

every document provided to a Plan, Plan administrator, or Third-Party Payer concerning

the formulary status of every EAI Device on every formulary over a multi-year period.

       Furthermore, not every Plan is governed by ERISA. Express Scripts thus further

objects to this Request as irrelevant, unduly burdensome, and disproportionate to the needs

of the case in seeking documents relating to non-ERISA Plans.

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.




                                             32
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 35 of 72



       Response. For these reasons, Express Scripts will not produce documents in

response to this Request as written. Express Scripts proposes to meet and confer with

Plaintiffs to negotiate a reasonable scope for this Request.

Request for Production No. 18

       Produce all Communications to, with, between, or by any Plan, Plan administrator,
or Third-Party Payer regarding the Formulary Status of any EAI Device on any Formulary.

Objections and Responses to Request for Production No. 18

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” communications

to, with, between, or by any Plan, Plan administrator, or Third-Party Payer regarding the

Formulary Status of any EAI Device on any Formulary. Express Scripts will produce only

those responsive documents that it locates after a reasonable, good-faith search.

       Express Scripts further objects to the extent that this Request is unduly burdensome

and disproportionate to the needs of this case to the extent it seeks documents concerning

“any” formulary. Express Scripts contracts with thousands of clients. It is neither feasible

nor proportionate to the needs of the case for Express Scripts to search for, review, and

produce every communication to, with, between, or by every Plan, Plan administrator, or

Third-Party Payer concerning the formulary status of every EAI Device on every formulary

over a multi-year period.

       Furthermore, not every Plan is governed by ERISA. Express Scripts thus further

objects to this Request as irrelevant, unduly burdensome, and disproportionate to the needs

of the case in seeking documents relating to non-ERISA Plans.



                                             33
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 36 of 72



       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. For these reasons, Express Scripts will not produce documents in

response to this Request as written. Express Scripts proposes to meet and confer with

Plaintiffs to negotiate a reasonable scope for this Request.

Request for Production No. 19

      Produce all Documents concerning agreements between You and any Plan, Plan
administrator, or Third-Party Payer related to Manufacturer Payments, Formularies, and/or
EAI Devices.

Objections and Responses to Request for Production No. 19

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

concerning the agreements sought in this Request. Express Scripts will produce only those

responsive documents that it locates after a reasonable, good-faith search.




                                             34
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 37 of 72



       It would also be unduly burdensome and disproportionate to the needs of the case

for Express Scripts to attempt to respond to this Request as written. Express Scripts

contracts with thousands of clients. It is neither feasible nor proportionate to the needs of

the case for Express Scripts to search for, review, and produce every document concerning

every agreement sought in this Request.

       Furthermore, not every Plan is governed by ERISA. Express Scripts thus further

objects to this Request as irrelevant, unduly burdensome, and disproportionate to the needs

of the case in seeking documents relating to non-ERISA Plans.

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. For these reasons, Express Scripts will not produce documents in

response to this Request as written. Express Scripts proposes to meet and confer with

Plaintiffs to negotiate a reasonable scope for this Request.




                                             35
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 38 of 72



Request for Production No. 20

      Produce all Documents concerning agreements between You and any Plan, Plan
administrator, or Third-Party Payer related to the net price the Plan, Plan administrator, or
Third-Party Payer paid or would pay for any EAI Device after Manufacturer Payments, if
any, were credited or passed through to the Plan, Plan administrator, or Third-Party Payer.

Objections and Responses to Request for Production No. 20

       Objection—Duplicative. Express Scripts objects that this Request is duplicative of

Request No. 19, which also seeks Express Scripts’ contracts with its clients. Contracts

between Express Scripts and its clients related to Manufacturer Payments (Request No. 19)

also relate to the net cost that Plans pay for EAI Devices (this Request).

       Objection—Scope. Express Scripts objects to this Request to the extent it refers to

“Manufacturer Payments” that were “passed through to the Plan, Plan administrator, or

Third-Party Payer.” Express Scripts contracts for its own account with manufacturers to

obtain formulary rebates attributable to the utilization of certain brand drugs and supplies

(and possibly certain authorized generics marketed under a brand manufacturer’s new drug

application). Express Scripts often pays an amount equal to all or a portion of the

formulary rebates it receives to a client based on the terms of the client’s pharmacy benefit

management agreement.

       Response. Express Scripts accordingly responds to this Request by referring to its

objections and responses to Request No. 19.

Request for Production No. 21

       Produce Documents sufficient to show (a) costs to participants and beneficiaries
related to Manufacturer Payments, Formularies, and/or EAI Devices or their pricing;
(b) the impact on cost to participants and beneficiaries related to Manufacturer Payments,
EAI Device pricing or price changes, or Formulary placement decisions or any negotiations


                                             36
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 39 of 72



or agreements related thereto, including changes to the foregoing during the Relevant Time
Period; and (c) analysis regarding (a) or (b) above.

Objections and Responses to Request for Production No. 21

      Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, disproportionate to the needs of the case, vague, and ambiguous. It is unclear

what is meant by “(a) costs to participants and beneficiaries related to Manufacturer

Payments, Formularies, and/or EAI Devices or their pricing” or by “(b) the impact on cost

to participants and beneficiaries related to Manufacturer Payments, EAI Device pricing or

price changes, or Formulary placement decisions or any negotiations or agreements related

thereto, including changes to the foregoing during the Relevant Time Period” or by “(c)

analysis regarding (a) or (b) above.” It is also unclear what would constitute documents

“sufficient to show” these things.    Express Scripts will respond to this Request by

producing claims data for EAI Devices for the Relevant Time Period.

      Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking materials about participants and

beneficiaries outside the class definition proposed in the Complaint (e.g., persons not in

ERISA plans, persons in copayment plans, and persons who purchased EAI Devices other

than EpiPen).

      Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

      Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client



                                           37
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 40 of 72



privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts will respond to this Request

by producing claims data for EAI Devices for the Relevant Time Period.

Request for Production No. 22

      Produce all Documents that You contend require You to remit or otherwise pass on
some or all Manufacturer Payments to an affiliate, Plan, Third-Party Payer, or other entity.

Objections and Responses to Request for Production No. 22

       Objection—Duplicative. This Request is duplicative of Request No. 19. The

documents that require Express Scripts to remit or otherwise pass on Manufacturer

Payments to its clients are its client contracts, which are also sought in Request No. 19.

       Objection—Scope. Express Scripts objects to this Request to the extent it seeks

documents that “You contend require You to remit or otherwise pass on some or all

Manufacturer Payments to an affiliate, Plan, Third-Party Payer, or other entity.” Express

Scripts contracts for its own account with manufacturers to obtain formulary rebates

attributable to the utilization of certain brand drugs and supplies (and possibly certain

authorized generics marketed under a brand manufacturer’s new drug application).

Express Scripts often pays an amount equal to all or a portion of the formulary rebates it



                                             38
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 41 of 72



receives to a client based on the terms of the client’s pharmacy benefit management

agreement.

       Response. Express Scripts accordingly responds to this Request by referring to its

objections and responses to Request No. 19.

Request for Production No. 23

       Produce all of the following Documents, as defined by the National Council for
Prescription Drug Programs, that you submitted to, received from, or exchanged with any
EAI Device Manufacturer:

       a) Utilization Flat Files;

       b) Plan Flat Files;

       c) Formulary Flat Files;

       d) Market Basket Flat Files; and

       e) Reconciliation Flat Files.

Objections and Responses to Request for Production No. 23

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” of the specified

documents submitted to, received from, or exchanged with any EAI Device Manufacturer.

Express Scripts further objects to this Request as irrelevant, unduly burdensome, and

disproportionate to the needs of the case in seeking the files listed in subcategories (a)

through (e).

       Express Scripts further objects to this Request as irrelevant, unduly burdensome,

and disproportionate to the needs of the case insofar as it seeks the requested documents

for non-EAI Devices.



                                            39
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 42 of 72



       Objection—Timeframe.         As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. For these reasons, Express Scripts will not produce documents in

response to this Request as written. Express Scripts proposes to meet and confer with

Plaintiffs to negotiate a reasonable scope for this Request.

Request for Production No. 24

        With respect to each Plan for which You administer/administered or
manage/managed pharmacy benefits or otherwise served as a PBM, produce all Documents
reflecting transaction-specific sales data for the EpiPen, including:

       a) Customer name, address, and Plan(s);

       b) Transaction date;

       c) Transaction type (e.g., sale, return, adjustment, etc.);

       d) Transaction amount;

       e) The NDC code for the EpiPen and the number of units involved;

       f) Amount paid by Plan participant or beneficiary;



                                              40
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 43 of 72



       g) Amount Plan reimbursed pharmacy;

       h) Amount Plan received from You; and

       i) All other Manufacturer Payments You Received related to the transaction.

Objections and Responses to Request for Production No. 24

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

reflecting the requested transaction-specific sales data. Express Scripts will produce data

sufficient to show the requested transaction-specific information to the extent that Express

Scripts possesses such transaction-specific data.

       Express Scripts does not maintain transaction-specific sales data covered by sub-

category (f). Instead, Express Scripts will produce data sufficient to show the amount for

which the member is responsible. Express Scripts further objects to the extent that sub-

category (g) seeks amounts that a Plan reimburses a pharmacy, because Plans do not

reimburse pharmacies. Express Scripts will produce data sufficient to show the amount

that ESI reimbursed the pharmacy. Express Scripts does not maintain transaction-specific

sales data covering sub-categories (h) and (i) of this Request.

       Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking transaction-specific data for

purchases of the EpiPen by persons outside the class definition proposed in the Complaint

(e.g., persons not in ERISA plans, persons in copayment plans, and persons who purchased

EAI Devices other than EpiPen).




                                             41
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 44 of 72



       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts will respond to this Request

by producing transaction-specific claims data for EpiPen for the Relevant Time Period.

Request for Production No. 25

       Produce all Documents concerning the disclosure or non-disclosure, and any
decision related thereto, of any Manufacturer Payment, including without limitation:

       a) Documents reflecting Your disclosure of the amount of Manufacturer Payments
You Received from Mylan to any Plan, Plan administrator, Third-Party Payer, or Plan
participant or beneficiary;

       b) Documents reflecting Your disclosure of the types of Manufacturer Payments You
Received from Mylan to any Plan, Plan administrator, Third-Party Payer, or Plan
participant or beneficiary;

       c) Documents reflecting how You disclosed the Manufacturer Payments You
Received from Mylan to Plans, Plan administrators, Third-Party Payers, or Plan
participants and beneficiaries; and




                                             42
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 45 of 72



       d) Documents reflecting when and the frequency with which you disclosed the
Manufacturer Payments You Received from Mylan to Plans, Plan administrators, Third-
Party Payers, or Plan participants and beneficiaries.

Objections and Responses to Request for Production No. 25

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

concerning the disclosure or non-disclosure, and any decision related thereto, of any

Manufacturer Payment. Express Scripts will produce only those responsive documents

that it locates after a reasonable, good-faith search.

       It would also be unduly burdensome and disproportionate to the needs of the case

for Express Scripts to attempt to respond to this Request as written. Express Scripts

contracts with thousands of clients. It is neither feasible nor proportionate to the needs of

the case for Express Scripts to search for, review, and produce every document disclosing

Manufacturer Payments to every Plan, Plan administrator, or Third-Party Payer concerning

the formulary status of every EAI Device over a multi-year period.

       Furthermore, not every Plan is governed by ERISA. Express Scripts thus further

objects to this Request as irrelevant, unduly burdensome, and disproportionate to the needs

of the case in seeking documents relating to non-ERISA Plans.

       Express Scripts further objects that this Request is unduly burdensome and

disproportionate to the needs of the case in seeking materials concerning “any”

Manufacturer Payments, even if they are not connected to EAI Devices (e.g., rebates from

Sanofi for utilization of drugs other than Auvi-Q). As explained above, Express Scripts

construes “Manufacturer Payments” to refer to any monies (such as rebates and


                                              43
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 46 of 72



administrative fees) that Express Scripts receives from EAI Device Manufacturers in

connection with EAI Devices. Express Scripts will limit its response to this Request

accordingly.

       Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking materials about Manufacturer

Payments made as a result of utilization by persons outside the class definition proposed

in the Complaint (e.g., persons not in ERISA plans, persons in copayment plans, and

persons who purchased EAI Devices other than EpiPen).

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. For these reasons, Express Scripts will not produce documents in

response to this Request as written. Express Scripts proposes to meet and confer with

Plaintiffs to negotiate a reasonable scope for this Request.




                                             44
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 47 of 72



Request for Production No. 26

       Produce Documents sufficient to show the total number of Savings Coupons applied
to EAI Devices purchased under the Plans You administered, the total amount by which
Plan participants’ out-of-pocket costs were reduced due to Savings Coupons and, for each
Savings Coupon use, whether You counted it towards the participants’ deductible or out-
of-pocket maximum obligations.

Objections and Responses to Request for Production No. 26

       Objection—Scope. Express Scripts objects that this Request is irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking materials about

purchases of EAI Devices by persons outside the class definition proposed in the Complaint

(e.g., persons not in ERISA plans, persons in copayment plans, and persons who purchased

EAI Devices other than EpiPen).

       Express Scripts further objects that this Request seeks documents outside its

possession, custody or control. Express Scripts does not possess documents sufficient to

show “the total number” of Savings Coupons applied to EAI Devices purchased under the

Plans Express Scripts administered, or “the total amount” by which Plan participants’ out-

of-pocket costs were reduced due to Savings Coupons.

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.




                                             45
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 48 of 72



       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Express Scripts does not possess documents sufficient to show the

information sought in this Request. Accordingly, Express Scripts will not produce

documents in response to this Request.

Request for Production No. 27

       Produce Documents sufficient to show Your revenues, costs, gross margins, net
margins, and Manufacturer Payments for EAI Devices on a monthly, quarterly, and annual
basis.

Objections and Responses to Request for Production No. 27

       Objection—Scope. Express Scripts objects that this Request is irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking materials about

Express Scripts’ revenues, costs, gross margins, and net margins. Such materials have no

bearing on the ERISA claims or defenses in this case.

       Express Scripts further objects that this Request is vague and ambiguous with

respect to “Your . . . Manufacturer Payments for EAI Devices.” Express Scripts construes

this Request to seek documents sufficient to show the Manufacturer Payments that Express

Scripts received from EAI Device Manufacturers for EAI Devices.

       Accordingly, Express Scripts limits this Request to documents sufficient to show

Manufacturer Payments that Express Scripts received from EAI Device Manufacturers for

EAI Devices.


                                             46
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 49 of 72



       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts will respond to this Request

by producing data on the Manufacturer Payments (such as rebates and fees) received from

EAI Device Manufacturers for EAI Devices for 2013–2017.

Request for Production No. 28

      Produce Documents sufficient to show on a monthly, quarterly, and annual basis the
revenues, costs, gross margins, net margins, and Manufacturer Payments for EAI Devices
You dispensed from your retail, specialty, and mail order pharmacies.

Objections and Responses to Request for Production No. 28

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking documents regarding

revenues, costs, gross margins, net margins, and Manufacturer Payments of EAI Devices

dispensed from Express Scripts’ pharmacies. Such materials have no bearing on the ERISA

claims or defenses in this case. It would also be unduly burdensome and disproportionate


                                             47
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 50 of 72



to the needs of the case for Express Scripts to attempt to locate materials responsive to this

Request.

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. For these reasons, Express Scripts will not produce documents in

response to this Request.

Request for Production No. 29

       Produce Documents sufficient to show how and with what labels or descriptions
You accounted for each Manufacturer Payment on Your annual financial statements or
disclosures or in reports to Your owners.

Objections and Responses to Request for Production No. 29

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking documents sufficient

to show “how and with what labels or descriptions You accounted for each Manufacturer




                                             48
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 51 of 72



Payment on Your annual financial statements or disclosures or in reports to Your owners.”

Such materials have no bearing on the ERISA claims or defenses in this case.

       Objection—Timeframe.         As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts will respond to this Request

by producing (1) the annual reports of ESHC for 2013–2017 and (2) the 2017

correspondence between ESHC and the SEC regarding the quantification of rebates in

ESHC’s annual reports referenced in the Complaint, ¶ 92.

Request for Production No. 30

       Produce Documents sufficient to show which types of Manufacturer Payments for
EAI Devices You remitted or passed on through to any affiliate, Plan, Third-Party Payer,
or other entity (e.g., administrative fee, utilization rebate, etc.), the amount of each type of
Manufacturer Payment for EAI Devices You remitted or passed on through, and to whom
You remitted or passed on through each type of Manufacturer Payment for EAI Devices.




                                              49
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 52 of 72



Objections and Responses to Request for Production No. 30

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “each type” of

Manufacturer Payment that Express Scripts remitted or passed on through to “any” affiliate,

Plan, Third-Party Payer, or other entity.

       Express Scripts objects that it would be unduly burdensome and disproportionate to

the needs of the case for Express Scripts to attempt to respond to this Request as written.

Express Scripts contracts with thousands of clients. It is neither feasible nor proportionate

to the needs of the case for Express Scripts to search for, review, and produce documents

sufficient to show the types of Manufacturer Payments remitted or passed on through to

every Plan, Plan administrator, or Third-Party Payer concerning the formulary status of

every EAI Device on every formulary over a multi-year period.

       Express Scripts further objects to this Request to the extent it seeks documents

sufficient to show “the amount of each type of Manufacturer Payment for EAI Devices you

remitted or passed on through.” Express Scripts contracts for its own account with

manufacturers to obtain formulary rebates attributable to the utilization of certain brand

drugs and supplies (and possibly certain authorized generics marketed under a brand

manufacturer’s new drug application). Express Scripts often pays an amount equal to all

or a portion of the formulary rebates it receives to a client based on the terms of the client’s

pharmacy benefit management agreement.

       Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking materials about Manufacturer


                                              50
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 53 of 72



Payments made as a result of utilization by persons outside the class definition proposed

in the Complaint (e.g., persons not in ERISA plans, persons in copayment plans, and

persons who purchased EAI Devices other than EpiPen).

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. For these reasons, Express Scripts will not produce documents in

response to this Request as written. Express Scripts proposes to meet and confer with

Plaintiffs to negotiate a reasonable scope for this Request.

Request for Production No. 31

        Produce Documents sufficient to show the amounts of Manufacturer Payments
related to the EpiPen, including, but not limited to, Manufacturer Payments received as a
result of or in conjunction with the Formulary Status of the EpiPen, that You retained (i.e.,
that You did not remit or pass on through to any other entity, including any affiliate) on a
quarterly and annual basis.




                                             51
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 54 of 72



Objections and Responses to Request for Production No. 31

       Objection—Scope. Express Scripts objects to this Request to the extent it refers to

“Manufacturer Payments” that Express Scripts “did not remit or pass on through to any

other entity.” Express Scripts contracts for its own account with manufacturers to obtain

formulary rebates attributable to the utilization of certain brand drugs and supplies (and

possibly certain authorized generics marketed under a brand manufacturer’s new drug

application). Express Scripts often pays an amount equal to all or a portion of the

formulary rebates it receives to a client based on the terms of the client’s pharmacy benefit

management agreement.

       Objection—Duplicative. Express Scripts objects that this Request is duplicative of

Request Nos. 27 and 30, which seek documents sufficient to show the Manufacturer

Payments for EpiPen that Express Scripts received and that it remitted or passed on to any

other entity.

       Response. Express Scripts accordingly responds to this Request by referring to its

objections and responses to Request Nos. 27 and 30.

Request for Production No. 32

       Produce all presentations, statements, speeches, talking points, handouts, or
demonstratives, including drafts of each, that were provided to Your board of directors,
officers, or upper management, or Formulary Committee concerning EpiPen or other EAI
Devices.

Objections and Responses to Request for Production No. 32

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” presentations,



                                             52
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 55 of 72



statements, speeches, talking points, handouts, or demonstratives, including drafts of each,

that were provided to Express Scripts’ board of directors, officers, or upper management,

or Formulary Committee concerning EpiPen or other EAI Devices. Express Scripts will

produce only those responsive documents that it locates after a reasonable, good-faith

search.

       Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case in seeking materials provided to Express

Scripts’ board of directors, officers, or upper management. Express Scripts will limit this

Request to materials provided to members of Express Scripts’ Formulary Committees.

       Express Scripts further objects that this Request is irrelevant, unduly burdensome,

and disproportionate to the needs of the case insofar as it seeks materials that identify

members of the P&T Committee. As explained in the White Paper, “The Express Scripts’

National P&T Committee is a group of independent, actively practicing physicians and

pharmacists who are not employed by Express Scripts. The P&T Committee is tasked to

review medications from a purely clinical perspective. The Committee does not have

access to, nor does it consider, any information regarding Express Scripts’

rebates/negotiated discounts, or the net cost of the drug after application of all discounts.

The Committee does not use price, in any way, to make formulary placement decisions.”

ES_000000158 (emphasis in original). To ensure that the formulary-development process

is not tainted by improper lobbying by pharmaceutical companies or others with a vested

interest, the identities of the members of the P&T Committee are kept strictly confidential.

Indeed, even within Express Scripts, virtually no one is permitted to know the identities of


                                             53
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 56 of 72



the P&T Committee members. As recognized by the Court in the MDL Action, the P&T

Committee is made up of “outside independent board members whose identity Express

Scripts keeps from virtually all of its employees” and “the identity of the external P & T

Committee members is not relevant on its face.” In re EpiPen (Epinephrine Injection, USP)

Marketing, Sales Practices & Antitrust Litigation, 2018 WL 3240981, at *3 n.18 (D. Kan.

July 3, 2018). Accordingly, Express Scripts will redact the identities of any P&T

Committee members in any other responsive documents that it does produce.

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts will produce non-privileged

and non-protected presentations, statements, speeches, talking points, handouts, or

demonstratives, including drafts, that (1) were provided to members of Express Scripts’

Formulary Committees; (2) are dated between January 1, 2013, and December 31, 2017;

and (3) are located after a reasonable, good-faith search.


                                             54
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 57 of 72



Request for Production No. 33

       Produce all Documents concerning any knowledge, actual or constructive, of any
potential or actual ERISA or other legal violations or ramifications related to
(1) Manufacturer Payments; or (2) EpiPen or other EAI Devices.

Objections and Responses to Request for Production No. 33

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

concerning “any” knowledge, actual or constructive, of “any” potential or actual ERISA or

other legal violations or ramifications related to (1) Manufacturer Payments; or (2) EpiPen

or other EAI Devices. To the extent this Request seeks documents about purported ERISA

violations other than those alleged in this case, such materials are irrelevant, as they have

no bearing on the ERISA claims or defenses in this case. It would also be unduly

burdensome and disproportionate to the needs of the case for Express Scripts to attempt to

locate materials responsive to this Request.

       Express Scripts further objects that this Request is vague and ambiguous. It is

unclear what is meant by “any knowledge, actual or constructive, of any potential or actual

ERISA or other legal violations or ramifications.”

       Express Scripts further objects to the extent that this Request seeks documents

concerning “any potential or actual ERISA or other legal violations or ramifications,”

because this Request calls for a legal conclusion. Express Scripts objects that Express

Scripts is not obligated to prove the Class Plaintiffs’ case.

       Objection—Timeframe.         As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.


                                               55
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 58 of 72



       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. For these reasons, Express Scripts will not produce documents in

response to this Request.

Request for Production No. 34

      Produce all Documents reflecting or concerning any issue or concern raised by any
of Your employees, consultants, or agents regarding Your conduct and the price of any EAI
Device(s).

Objections and Responses to Request for Production No. 34

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

reflecting or concerning any issue or concern raised by any employee, consultant or agent

regarding Express Scripts’ conduct and the price of any EAI Device(s). Such materials

have no bearing on the ERISA claims or defenses in this case. It would also be unduly

burdensome and disproportionate to the needs of the case for Express Scripts to attempt to

locate materials responsive to this Request.




                                               56
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 59 of 72



       Express Scripts further objects that this Request is vague and ambiguous. It is

unclear what is meant by “Documents reflecting or concerning any issue or concern . . .

regarding Your conduct and the price of any EAI Device(s).”

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. For these reasons, Express Scripts will not produce documents in

response to this Request.

Request for Production No. 35

       Produce all Documents reflecting or concerning any issue or concern raised by any
Plan, Plan administrator, Third-Party Payer, or Plan participant or beneficiary regarding
Your conduct and the price of any EAI Device(s) or their cost to participants or
beneficiaries.

Objections and Responses to Request for Production No. 35

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents



                                             57
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 60 of 72



reflecting or concerning any issue or concern raised by any Plan, Plan administrator, Third-

Party Payer, or Plan participant or beneficiary regarding Express Scripts’ conduct and the

price of any EAI Device(s) or their cost to participants or beneficiaries. Such materials

have no bearing on the ERISA claims or defenses in this case. It would also be unduly

burdensome and disproportionate to the needs of the case for Express Scripts to attempt to

locate materials responsive to this Request. See In re EpiPen (Epinephrine Injection, USP)

Marketing, Sales Practices & Antitrust Litigation, 2018 WL 5884589, at *4 (D. Kan. Nov.

9, 2018) (concluding that “Express Scripts has provided sufficient information to

demonstrate undue burden” in responding to similar requests).

       Express Scripts further objects that this Request is vague and ambiguous. It is

unclear what is meant by “Documents reflecting or concerning any issue or concern . . .

regarding Your conduct and the price of any EAI Device(s) or their cost to participants or

beneficiaries.”

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual




                                             58
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 61 of 72



obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. For these reasons, Express Scripts will not produce documents in

response to this Request.

Request for Production No. 36

       Produce All Documents concerning any Plaintiff.

Objections and Responses to Request for Production No. 36

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

concerning any named Plaintiff. Express Scripts will produce only those responsive

documents that it locates after a reasonable, good-faith search.

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.




                                             59
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 62 of 72



       Response. Subject to these objections, Express Scripts will produce non-privileged

and non-protected documents that (1) are responsive to this Request; (2) are dated between

January 1, 2013, and December 31, 2017; and (3) are located after a reasonable, good-faith

search.

Request for Production No. 37

        Produce all Documents that You contend provide a basis for, contradicts, or
otherwise concerns any claim or defense asserted in this Action, including claims and Your
defenses on the merits, as well as any of Your defenses or bases for any opposition to class
certification.

Objections and Responses to Request for Production No. 37

       Objection—Scope. Express Scripts objects to this Request as outside the scope of

Rule 26, unduly burdensome, and disproportionate to the needs of the case insofar as it

seeks documents that Express Scripts contends provides a basis for Plaintiffs’ claims in

this Action or that Express Scripts contends contradicts its defenses. Express Scripts

construes this Request to seek only the documents that Express Scripts intends to rely on

to support its defenses in this Action.

       Objection—Timeframe.         As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.




                                             60
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 63 of 72



       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. Subject to these objections, Express Scripts will produce documents that

it intends to rely on to support its defenses in this Action.

Request for Production No. 38

     Produce all Communications with counsel in connection with the administration of
pharmacy benefits relating to any EAI Device.

Objections and Responses to Request for Production No. 38

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” communications

with counsel in connection with the administration of pharmacy benefits relating to any

EAI Device. Such materials have no bearing on the ERISA claims or defenses in this case.

It would also be unduly burdensome and disproportionate to the needs of the case for

Express Scripts to attempt to locate materials responsive to this Request.

       Objection—Timeframe.         As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Indeed, in explicitly seeking communications with counsel, this entire Request is targeted



                                              61
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 64 of 72



at privileged attorney-client communications. Express Scripts will withhold or redact

responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. For these reasons, Express Scripts will not produce documents in

response to this Request.

Request for Production No. 39

       Produce all Documents or disclosures related to any proposed or completed strategic
alternative, merger, and/or acquisition that discuss or reflect Manufacturer Payments You
Received relating to any EAI Device, including, but not limited to:

• Cigna Corporation’s transaction with Express Scripts Holding Company;

• CVS Health Corporation’s transaction with Aetna Inc.;

• UnitedHealth Group Incorporated’s transaction(s) with Catamaran Corporation, Optum,
Inc., and/or OptumRx, Inc.

Objections and Responses to Request for Production No. 39

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents or

disclosures related to any proposed or completed strategic alternative, merger, and/or

acquisition that discuss or reflect Manufacturer Payments Express Scripts Received

relating to any EAI Device. Such materials have no bearing on the ERISA claims or

defenses in this case. It would also be unduly burdensome and disproportionate to the



                                             62
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 65 of 72



needs of the case for Express Scripts to attempt to locate materials responsive to this

Request.

       Express Scripts further objects that this Request seeks documents outside of its

possession, custody, or control insofar as it seeks documents about transactions involving

parties other than Express Scripts (e.g., CVS’s transaction with Aetna).

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.

       Response. For these reasons, Express Scripts will not produce documents in

response to this Request.

Request for Production No. 40

     Produce all Documents regarding inquiries, complaints, or Communications to, with,
between, or by participants, beneficiaries, consumers, government agencies, members of
Congress, or Congress regarding EAI Devices and their Formulary Status or Manufacturer
Payments.




                                             63
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 66 of 72



Objections and Responses to Request for Production No. 40

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

regarding inquiries, complaints, or Communications to, with, between, or by participants,

beneficiaries, consumers, government agencies, members of Congress, or Congress

regarding EAI Devices and their Formulary Status or Manufacturer Payments. Such

materials have no bearing on the ERISA claims or defenses in this case. It would also be

unduly burdensome and disproportionate to the needs of the case for Express Scripts to

attempt to locate materials responsive to this Request. See In re EpiPen (Epinephrine

Injection, USP) Marketing, Sales Practices & Antitrust Litigation, 2018 WL 5884589, at

*4 (D. Kan. Nov. 9, 2018) (concluding that “Express Scripts has provided sufficient

information to demonstrate undue burden” in responding to similar requests).

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.


                                             64
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 67 of 72



       Response. For these reasons, Express Scripts will not produce documents in

response to this Request.

Request for Production No. 41

       Produce all Documents, including Communications, reflecting Your Document and
ESI retention policies, including all steps taken on Your behalf to search for, locate,
preserve, restore, or produce all Documents and ESI concerning the allegations in the
Complaint.

Objections and Responses to Request for Production No. 41

       Objection—Scope. Express Scripts objects to this Request as irrelevant, unduly

burdensome, and disproportionate to the needs of the case in seeking “all” documents

reflecting retention policies for documents and electronically stored information. Such

materials have no bearing on the claims or defenses in this case.

       Objection—Timeframe.        As explained above, Express Scripts construes the

Relevant Time Period as 2013–2017.

       Objection—Privilege. Express Scripts objects to this Request to the extent that it

seeks materials containing information shielded from disclosure by attorney-client

privilege, the work-product doctrine, or any other applicable privilege or protection.

Express Scripts will withhold or redact responsive materials that are privileged or protected.

       Objection—Confidentiality. Express Scripts objects to this Request to the extent

that it seeks materials containing information that Express Scripts has legal or contractual

obligations with third parties not to disclose or information about third parties whose

privacy interests are protected by federal or state law.




                                             65
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 68 of 72



      Response. For these reasons, Express Scripts will not produce documents in

response to this Request.




                                      66
  CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 69 of 72



Dated: January 11, 2019

SPENCER FANE LLP                           QUINN EMANUEL URQUHART
                                           & SULLIVAN, LLP
By: /s/ Randi J. Winter                       Michael Lyle (pro hac vice)
    Donald G. Heeman, #286023                 Jonathan Cooper (pro hac vice)
    Jessica J. Nelson, #347358                1300 I Street, NW, Suite 900
    Randi J. Winter, #0391354                 Washington, D.C. 20005
    100 South Fifth Street, Suite 1900        Telephone: (202) 538-8000
    Minneapolis, MN 55402                     Facsimile: (202) 538-8100
    Telephone: (612) 268-7000                 mikelyle@quinnemanuel.com
    Facsimile: (612) 268-7001                 jonathancooper@quinnemanuel.com
    dheeman@spencerfane.com
    jnelson@spencerfane.com                QUINN EMANUEL URQUHART
    rwinter@spencerfane.com                & SULLIVAN, LLP
                                              Andrew S. Corkhill (pro hac vice)
STEPTOE & JOHNSON LLP                         51 Madison Avenue, 22nd Floor
   Paul J. Ondrasik, Jr. (pro hac vice)       New York, NY 10010
   Eric G. Serron, #169778                    Telephone: (212) 849-7000
   1330 Connecticut Avenue NW                 Facsimile: (212) 849-7100
   Washington, DC 20036                       andrewcorkhill@quinnemanuel.com
   Telephone: (202) 429-3000
   pondrasik@steptoe.com
   eserron@steptoe.com

     Attorneys for Defendants Express Scripts Holding Co., Express Scripts, Inc.,
                         and Medco Health Solutions, Inc.




                                          67
   CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 70 of 72



                            CERTIFICATE OF SERVICE

      I hereby certify that on January 11, 2019, a copy of the foregoing document was

served via email and U.S. Mail to the following.


                      Counsel for Plaintiffs
 LOCKRIDGE GRINDAL NAUEN PLLP KELLER ROHRBACK L.L.P.

 Karen Hanson Riebel                         Lynn Lincoln Sarko
 David W. Asp                                Gretchen Freeman Cappio
 Kate Baxter-Kauf                            Gretchen S. Obrist
 Arielle S. Wagner                           Cari C. Laufenberg
 100 Washington Ave. S., Suite 2200          Matthew M. Gerend
 Minneapolis, MN 55401                       1201 Third Avenue, Suite 3200
 Telephone: (612) 339-6900                   Seattle, WA 98101
 Facsimile: (612) 339-0981                   Telephone: (206) 623-1900
 khriebel@locklaw.com                        Facsimile: (206) 623-3384
 dwasp@locklaw.com                           lsarko@kellerrohrback.com
 kgmarttila@locklaw.com                      gcappio@kellerrohrback.com
 aswagner@locklaw.com                        gobrist@kellerrohrback.com
                                             claufenberg@kellerrohrback.com
                                             mgerend@kellerrohrback.com




                                           68
  CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 71 of 72



BERMAN TABACCO                            ROBBINS GELLER RUDMAN &
                                          DOWD LLP
Kathleen M. Donovan-Maher
Patrick T. Egan                           Paul J. Geller
Justin N. Saif                            Stuart A. Davidaon
Steven L. Groopman                        120 East Palmetto Park Road, Suite 500
Marc J. Greenspon                         Boca Raton, FL 33432
One Liberty Square, 8th Floor             Telephone: (561) 750-3000
Boston, MA 02109                          Facsimile: (561) 750-3364
Telephone: (617) 542-8300                 pgeller@rgrdlaw.com
Facsimile: (617) 542-1194                 sdavidson@rgrdlaw.com
kdonovanmaher@bermantabacco.com
pegan@bermantabacco.com                   Brian O. O’Mara
jsaif@bermantabacco.com                   Arthur L. Shingler III
sgroopman@bermantabacco.com               655 West Broadway, Suite 1900
mgreenspon@bermantabacco.com              San Diego, CA 92101
                                          Telephone: (619) 231-1058
Christopher Heffelfinger                  Facsimile: (619) 231-7423
44 Montgomery Street, Suite 650           bomara@rgrdlaw.com
San Francisco, CA 94104                   ashingler@rgrdlaw.com
Telephone: (415) 433-3200
cheffelfinger@bermantabacco.com
                  Attorneys for Defendant Prime Therapeutics, LLC
DORSEY & WHITNEY LLP

Stephen P. Lucke (#0154210)
lucke.steve@dorsey.com
Paul Heiring (#0175808)
heiring.paul@dorsey.com
Nicholas J. Bullard (#0397400)
bullard.nick@dorsey.com
Suite 1500, 50 South Sixth Street
Minneapolis, MN 55402-1498
Telephone: (612) 340-2600
Facsimile: (612) 340-2868

Attorneys for Prime Therapeutics LLC




                                        69
  CASE 0:17-cv-01884-PAM-HB Document 418-5 Filed 06/06/19 Page 72 of 72



Attorneys for Defendants Optum, Inc., OptumRx, Inc., OptumRx Holdings, LLC, United
           HealthCare Services, Inc. and UnitedHealth Group Incorporated
STINSON LEONARD STREET                     ALSTON & BIRD LLP

Donald T. Campbell (MN Bar No.            Brian D. Boone (Pro Hac Vice)
026217)                                   Bank of America Plaza
Kadee J. Anderson (MN Bar No.             101 South Tryon Street, Suite 4000
0389902)                                  Charlotte, NC 29280-400
50 South Sixth Street, Suite 2600         704-444-1000
Minneapolis, MN 55402                     brian.boone@alston.com
Phone: (612)335-1500
E-mail: donald.campbell@stinson.com       William H. Jordan (Pro Hac Vice)
E-mail: kadee.anderson@stinson.com        Elizabeth Broadway Brown (Pro Hac
                                          Vice)
                                          Jordan E. Edwards (Pro Hac Vice)
                                          ALSTON & BIRD LLP
                                          One Atlantic Center
                                          1201 West Peachtree Street
                                          Atlanta, GA 30309-3424
                                          404-881-7000
                                          bill.jordan@alston.com
                                          liz.brown@alston.com
                                          jordan.edwards@alston.com
           Attorneys for Defendants CVS Health Corp., Caremark, L.L.C.,
               Caremark Rx, L.L.C., and CaremarkPCS Health, L.L.C.
FAEGRE BAKER DANIELS LLP                  WILLIAMS & CONNOLLY LLP

Steven L. Severson, #152857               Enu Mainigi (pro hac vice)
Isaac B. Hall, #0395398                   Paul Boehm (pro hac vice)
2200 Wells Fargo Center                   Daniel M. Dockery (pro hac vice)
90 South Seventh Street                   725 Twelfth Street, N.W.
Minneapolis, MN 55402                     Washington, DC 20005
Telephone: (612) 766-7000                 Telephone: (202) 434-5000
steven.severson@faegrebd.com              Facsimile: (202) 434-5029
isaac.hall@faegrebd.com                   emainigi@wc.com
                                          pboehm@wc.com
                                          ddockery@wc.com



                                                         /s/ Randi J. Winter
                                                         Randi J. Winter


                                       70
